Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-8, drawn to a method for removing amino acids encoded by a trinucleotide repeat expansion from a mutant protein, the methods comprising the step of providing a cell that expresses pre-mRNA encoding the protein with an anti-sense oligonucleotide that induces skipping of an exonic sequence that comprises the trinucleotide repeat expansion, and a composition comprising one or more oligonucleotides of between 14-40 nucleotides that induce skipping of an exonic sequence that comprises a trinucleotide repeat expansion in a pre-mRNA, classified in CPC A61K 31/7088.
II. 	Claims 9-15, drawn to a method for removing the HCHW A-D mutation from mutant APP protein, the methods comprising the step of providing a cell that expresses pre-mRNA encoding the protein with an anti-sense oligonucleotide that induces skipping of an exonic sequence that comprises the trinucleotide repeat expansion, and a composition comprising one or more oligonucleotides of between 14-40 nucleotides that induce skipping of an exonic sequence that comprises the HCHW A-D mutation from mutant APP protein, classified in CPC A61K 35/12.
Inventions I and II are directed to related different diseases and mutations thereof. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, the Group I methods are directed to modification of a trinucleotide repeat mutated disease protein; whereas, the Group II method is directed to removal of a proteolytic cleavage site. Furthermore, the therapeutic antisense oligonucleotide(s) of Group I are structurally distinct and mutually exclusive of the therapeutic oligonucleotide(s) of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
A search for HCHWA-D mutations in APP would not be co-extensive with a search for trinucleotide repeat expansions in ATXN3. Further, a reference rendering anti-sense oligonucleotides directed to HCHWA-D mutations in APP as anticipated or obvious over the prior art would not necessarily also render anti-sense oligonucleotides directed to trinucleotide repeat expansions in ATXN3 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  

2. 	This application contains claims directed to the following patentably distinct species: therapeutic agents administered to the individual, to wit, i) the anti-sense oligonucleotide(s), or ii) a cell comprising the anti-sense oligonucleotide(s), as recited in Claim 9. The species are independent or distinct because the cell and the antisense oligonucleotides are structurally distinct and have different biodistribution(s) and therapeutic effect(s). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for an antisense oligonucleotide would not be co-extensive with a search for a cell comprising the anti-sense oligonucleotide(s). Further, a reference rendering an antisense oligonucleotide as anticipated or obvious over the prior art would not necessarily also render a cell comprising the anti-sense oligonucleotide(s) as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633